EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
In the specification: 
Replace paragraph inserted before paragraph [0001] with the following:
--CROSS-REFERENCE TO RELATED APPLICATION(S) 

The present application is a continuation of U.S. Application No. 16/158,987, filed on October 12, 2018, entitled: Trajectory Planner for a Vehicle, the content of which is expressly incorporated herein by reference in its entirety.--

3.	The above correction removes improper underlining of text in the body of the new paragraph inserted before paragraph [0001] in the preliminary amendment filed 11/18/20.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance:
Claims 21-29, 31-41, 43 and 44 are distinguishable over the prior art.  As per claims 21 and 33, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, identifying seed waypoints between route segments of the plurality of route segments of a first route; executing a random searching algorithm that uses the seed waypoints to calculate a second route of the vehicle to the second point; and outputting the second route for use in navigation of the vehicle along the second route.  As per claims 28 and 40, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, receiving the first segment point and a first velocity of the vehicle at the first segment point, and the second segment point and a second velocity of the vehicle at the second segment point; calculating a turning radius of the vehicle from a larger one of the first velocity and the second velocity; calculating the route segment based on the turning radius; and linking a first point and a second point via a series of the plurality of route segments to calculate a route of the vehicle from the first point to the second point.  Dependent claims 22-27, 29, 31, 32, 34-39, 41, 43 and 44 are distinguishable for at least the same reasons.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661